DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments on pages 8-11 with respect to 35 U.S.C. 102 in regards to claim 1 has been considered, however are not found to be persuasive due to the following reasons. Pore teaches receiving a text, identifying specialist vocabulary based on a predefined ontology or dictionary and specific geographic region to produce text to speech. Wherein the speech produced is in a different accent/style. See paragraphs 0018-0027 and detailed rejection below. 
Newly filed claims 16-17 are rejected under Pore et al. and further in view of Weber. See detailed rejection below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pore et al. (US 2019/0295527).

Claim 1,
Pore teaches an artificial intelligence (Al) apparatus for generating a speech having a content-based style, the Al apparatus comprising: a memory configured to store a plurality of TTS (Text-To-Speech) engines; and a processor configured to: obtain image data or text data containing a text, extract at least one content keyword per predetermined unit for the text, the predetermined unit being one of a sentence unit or a word unit included in the text ([Fig. 1] [0018-0027] CPU coupled with a memory device; system for optimizing by choosing the most suitable accent for text-to-speech and speech-to-text API; input text; identifying specialist vocabulary, such vocabulary identified utilizing a predefined ontology or a dictionary (phoneme); inputting text with or without the specialist vocabulary into text-to-speech API), 
determine one or more speech styles that are different from each other per predetermined unit based on the extracted at least one content keyword ([Fig. 1] [0018-0027] identifying the context of the text; determining the accent based on the special vocabulary and the remaining text; grapheme to phoneme mapping), 
generate a speech corresponding to the text by using a TTS engine corresponding to each of the determined one or more speech styles among the plurality of TTS engines, and output the generated speech ([Fig. 1] [0018-0027] text-to-speech APIs for different accents, which convert the text into speech with a designated accent for playing audio stream corresponding to the text).

Claim 2,
([Fig. 1] [0018-0027] based on the location of origination of the text, determining the type of accent).

Claim 3,
Pore further teaches the AI apparatus of claim 2, wherein the content keyword includes at least one of an identification keyword for a content of the text, a type keyword indicating a type of the content, or a mood keyword indicating a mood of the content ([Fig. 1] [0018-0027] UK verses US spelling based on the location of origination).

Claim 4,
Pore further teaches the AI apparatus of claim 3, wherein the identification keyword is a keyword for identifying media indicated by the content and includes at least one of a broadcast program title, a movie title, a music title, or a person's name ([Fig. 1] [0018-0027] entity names).

Claim 6,
Pore further teaches the AI apparatus of claim 1, wherein the processor is configured to determine the speech style per the predetermined unit by using priority information between at least two extracted content keywords ([Fig. 1] [0018-0027] specialist vocabulary and remaining text).

Claim 7,
Pore further teaches the AI apparatus of claim 1, wherein each of the plurality of TTS engines includes at least one speech style feature, and wherein the speech style feature includes at least one of ([Fig. 1] [0018-0027] [0025-0027] phonetic pronunciation).

Claim 8,
Pore further teaches the AI apparatus of claim 1, wherein the processor is configured to extract the content keyword by using a content keyword extraction model, and wherein at least one of the plurality of TTS engines and the content keyword extraction model is learned by using a machine learning algorithm or a deep learning algorithm ([Fig. 1] [0018-0027] model for training data based on location of the origination).

Claim 9,
Pore further teaches the Al apparatus of claim 1, wherein the processor is further configured to: obtain image data or text data containing a first text, extract at least one first content keyword corresponding to the first text, determine a text style based on the extracted at least one first content keyword, generate a second text corresponding to the first text by using a text-generating engine corresponding to the determined text style among the plurality of text-generating engines, and output the generated second text ([0022-0024] primary language of the author of the input text is identified by running a machine trained model such as a convolutional network; reconstruct the text in international phonetic language; once the primary language is identified, an IPA translator is executed; IPA translator converts the text of the identified primary language to IPA phonetic transcription).




Pore further teaches the Al apparatus of claim 9, wherein the processor is configured to select the text style having a first content keyword which is most similar to the extracted at least one first content keyword ([Fig. 1] [0018-0027] based on the location of origination of the text, determining the type of accent).

Claim 11,
Pore further teaches the Al apparatus of claim 10, wherein the first content keyword includes at least one of first identification keyword for a content of the first text, a type keyword indicating a type of the content, or a mood keyword indicating a mood of the content ([Fig. 1] [0018-0027] UK verses US spelling based on the location of origination).

Claim 12,
Pore further teaches the Al apparatus of claim 11, wherein the first identification keyword is a keyword for identifying media indicated by the content of the first text and includes at least one of a broadcast program title, a movie title, a music title, or a person's name ([Fig. 1] [0018-0027] entity names).

Claim 13,
Pore further teaches the Al apparatus of claim 11, wherein the processor is configured to determine the text style by extracting a content keyword per predetermined unit for the first text and generate the second text corresponding to the first text based on the text style which is determined per the predetermined unit ([Fig. 1] [0018-0027] identifying the context of the text; determining the accent based on the special vocabulary and the remaining text; grapheme to phoneme mapping).

Pore further teaches the Al apparatus of claim 13, wherein the processor is configured to determine the text style per the predetermined unit by using priority information between the extracted content keywords ([Fig. 1] [0018-0027] specialist vocabulary and remaining text).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pore et al. (US 2019/0295527) and further in view of Luther (US 5,555.343).

Claim 15,
Pore teaches all the limitations in claim 9. The difference between the prior art and the claimed invention is that Pore does not explicitly teach wherein each of the plurality of text-generating engines includes at least one text style feature, and wherein the text style feature includes at least one of a text size, a first letter size, an initial consonant size, a font, a color, a pen pressure, a writing speed, an angulated degree, regularity, a horizontal degree, a space between two adjacent lines, or a space between two adjacent letters.
Luther teaches wherein each of the plurality of text-generating engines includes at least one text style feature, and wherein the text style feature includes at least one of a text size, a first letter size, ([Abstract] [Figs. 4a] identifying text style, font, underlining in the text stream).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Pore with teachings of Luther by modifying the text to speech system as taught by Pore to include identifying text style, font, underlining in the text stream as taught by Luther for the benefit of converting the characters easily and more accurately (Luther [Abstract]).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pore et al. (US 2019/0295527) and further in view of Weber (US 9,292,487).

Claim 16,
Pore teaches all the limitations in claim 1. The difference between the prior art and the claimed invention is that Pore does not explicitly teach wherein the generated speech output by the processor includes at least two different voice styles for the text.
Weber teaches wherein the generated speech output by the processor includes at least two different voice styles for the text ([col. 6 lines 58-67] text-to-speech performed with multiple voices).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Pore with teachings of Weber by modifying the text to speech system as taught by Pore to include text-to-speech performed with multiple voices as taught by Weber for the benefit of having variability in the speech recognition output (Weber [col. 6 lines 58-67]).


Claim 17,
Weber further teaches wherein the at least two different voice styles include a news style of a male or female announcer, a fairy tale style of a voice actor, an entertainment style of a celebrity, or a speech style of a specific actor ([col. 6 lines 58-67] text-to-speech performed with multiple voices, male, female).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/              Examiner, Art Unit 2656